DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ashley Nicholls on 8/25/2022.
The application has been amended as follows: 
In claim 1, line 13, the word “
----situated under dermal layers of ----   and also in the same line, the word “create----

Allowable Subject Matter
Per the entry of the AF and amendment above.
Claims 1-6, 8-11, 21-35 are  allowed.

The following is an examiner’s statement of reasons for allowance: the method of treating a cancer patient in which the breast tissue is surgically removed and then a oncoplastic device or implant is placed within the cavity or space with the oncoplastic device comprising an open framework body formed of bioabsorbable material. Then the surgeon forms tissue flaps from tissue situated under dermal layers of skin such as subcutaneous tissue of which the flaps are from the tissue that defines the cavity or space and then the surgeon drapes the tissue flaps over the open framework and with the integration the open framework body  supports the tissue flaps to restore a contour of the breast, while allowing seroma fluid to pass through the open framework body so that the seroma fluid can promote tissue regrowth within the open framework body as found to be novel.   The prior art did teach oncoplastic devices for repair of mastectomy. However, the prior art did not teach the integrations of cutting tissue flaps below the dermal layer, such as subcutaneous tissue to have these flaps to nest within the oncoplasty device. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E PELLEGRINO whose telephone number is (571)272-4756. The examiner can normally be reached 8:30am-5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN E PELLEGRINO/           Primary Examiner, Art Unit 3799